—Appeal from a judgment (denominated order) of Supreme Court, Erie County (Whelan, J.), entered June 19, 2001, which denied the petition for a writ of habeas corpus.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly denied the petition for a writ of habeas corpus. Petitioner did not seek immediate release in his petition but, rather, sought to be brought before the court “for the purpose of Inquiring into the cause of [his] imprisonment and restraint.” In any event, the reversal of the *995judgment convicting petitioner of three misdemeanors and the dismissal of those charges does not mandate his immediate release. Where, as here, a final revocation hearing has been held, “the dismissal of criminal charges or an acquittal following trial does not preclude a parole revocation determination based upon the same underlying conduct” (Matter of Williams v New York State Bd. of Parole, 277 AD2d 617, 617 [2000]). Present — Pine, J.P., Wisner, Scudder, Kehoe and Burns, JJ.